Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

CLAIM INTERPRETATION

The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)          the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)          the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)          the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: "module; unit; assembly”.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 103

1.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


2.	Claims 1-2, 7 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Eckhouse et al. (US 2013/0178764 (provided in the IDS)). 

3.	Addressing claim 1, Eckhouse discloses a facial beautifying and care apparatus, comprising (using in the face is an intended use; Eckhouse’s device is capable of applying on the face):
a beauty bar having an air supply passage arranged therein; the beauty bar  having a negative pressure connecting hole and a conductive suction nozzle communicating with the air supply passage (A) and arranged at two ends thereof respectively; the negative pressure connecting hole (132) having an electrical connection port (see [0038], [0040], [0049], [0053], Figs. 1-2, 4, 6 and 10; connection hole 428 connect to vacuum 120; 116 include nozzle to apply suction to the passage inside 428; cable 116 connect to array 108 to supply negative pressure and electrical energy therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention the device has negative pressure connecting hole and electrical connection port);
an electro muscle simulation generation module arranged inside the beauty bar and electrically connected to the first connection port (see [0038] and Fig. 5; electrodes 508; the electrodes connection to electrical connection port would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention in order to power the electrodes by skin treatment energy source 128);
an external negative pressure unit arranged separately from the beauty bar (see Figs 1-2 and 10; control unit 104); 
the external negative pressure unit comprising a housing and a negative pressure driving control module installed inside the housing (see [0038, Figs. 1 and 10; the square box draw the housing of the control unit and the cable 116 connect to the control unit); 
the negative pressure driving control module comprising an air supply tube assembly; the air supply tube assembly having a negative pressure communicating hole arranged on the housing; the external

negative pressure unit further comprising an electrical port (see [0038], Figs. 1 and 10; vacuum pumps include tube or lumen to provide passage for suction material);
a communicating tube having two ends communicating with the negative pressure connecting hole and the negative pressure communicating hole (661) respectively (see Figs. 2 and 10; cable 116); 
a conductive wire having two ends connected to the electrical port in the beauty bar and the electrical connecting port in the external pressure unit (see Figs. 2, 5 and 10; it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that the conductive wire is in cable 116 to supply energy from energy source 128 to electrodes 508);
wherein through an operation of the negative pressure driving control module, the conductive suction nozzle is able to generate negative pressure suction on facial skin, and a current is guided to flow outward via the electro muscle simulation generation module, thereby allowing the conductive suction nozzle to simulate facial skin to generate adenosine tri-phosphate (see Figs. 9A-B and [0028]; suction on the skin and electrodes 508 provide muscle simulation).

Eckhouse does not clearly and explicitly disclose a pressure connection hole having a first connection port arrange at a lateral side on the beauty bar and a negative pressure communicating hole and a second connection port on the housing of the external negative pressure unit. Basically two separate cables in which one cable connect one end to the vacuum hole in the beauty bar and the other end to the vacuum hole in the external negative pressure unit and the other cable is an electrical cable that have one end connect to the electrical connection port on the beauty bar and the other end connect to the electrical connection port on the external negative pressure. Eckhouse disclose only 1 cable that provide both vacuum pressure and electrical energy. This is only a designer choice that only require routine skill in the art and does not change the operation principle. Similar to applicant’s device, Eckhouse’s device able to receive negative pressure and energy supply to suction the skin and perform treatment. There is no change in operation principle. 

4.	Addressing claims 2, 7 and 15, Eckhouse discloses:
regarding claim 2, wherein the electro muscle simulation generation module comprises a control assembly and an electro muscle simulation transmission assembly; the control assembly is electrically connected to the first connection port; the control assembly comprises a circuit board and a first switch button installed on the circuit board in order to turn on or off the electro muscle simulation transmission assembly via a control on the first switch button (see Figs. 2, 5 and [0038-0039]; control assembly 144 to control electrodes or treatment unit 508/112; button 140 to shut off).
regarding claim 7, ultrasonic generation module; the ultrasonic generation module is arranged inside the beauty bar and is electrically connected to the control assembly (see Figs. 2, 5 and [0052]; ultrasound transducer 512 connect to control 144 to produce ultrasound wave).
regarding claim 15, a controller, a negative pressure generation assembly and a pressure relief assembly; the negative pressure generation assembly and the pressure relief assembly are electrically connected to the controller; the air supply tube assembly communicates with the negative pressure generation assembly and the pressure relief assembly (see Figs. 2, 6, [0007], [0041] and [0049]; controller 144; negative generation assembly 120; valve is pressure release assembly; arrangement of the pressure release assembly is a designer choice; In reJapikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950) (Claims to a hydraulic power press which read on the prior art except with regard to the position of the starting switch were held unpatentable because shifting the position of the starting switch would not have modified the operation of the device.); In re Kuhle, 526 F.2d 553, 188 USPQ 7 (CCPA 1975) (the particular placement of a contact in a conductivity measuring device was held to be an obvious matter of design choice).

5.	Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Eckhouse et al. (US 2013/0178764) and in view of Locke et al. (US 2017/0043070).

6.	Addressing claim 12, Eckshouse does not disclose a filter member; the conductive suction nozzle comprises a connector; the connector includes a hollow cylinder; the filter member is arranged inside the hollow cylinder. Locke discloses the conductive suction nozzle comprises a connector; the connector includes a hollow cylinder; the filter member is arranged inside the hollow cylinder (see Figs. 2A and 7, connector 196-198 and filter 199). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Eckhouse to have a filter member; the conductive suction nozzle comprises a connector; the connector includes a hollow cylinder; the filter member is arranged inside the hollow cylinder. Locke discloses the conductive suction nozzle comprises a connector; the connector includes a hollow cylinder; the filter member is arranged inside the hollow cylinder as taught by Locke because this help filter out unwanted material (see [0089]). 

7.	Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Eckhouse et al. (US 2013/0178764) and in view of Ignon et al. (US 2009/0192442).

8.	Addressing claim 13, Eckhouse does not disclose a waterproof gasket; the conductive suction nozzle comprises a connector and a connector cap; the connector includes a second connecting tube and a hollow cylinder extended from and communicating with the second connecting tube; the waterproof gasket is clamped between the connector cap and the hollow cylinder. Ignon discloses a waterproof gasket; the conductive suction nozzle comprises a connector and a connector cap; the connector includes a second connecting tube and a hollow cylinder extended from and communicating with the second connecting tube; the waterproof gasket is clamped between the connector cap and the hollow cylinder (see Fig. 3A, 5A and 5C; gasket 155B; cap 160B; connector and tube are 1548, 130B and 110B). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Eckhouse to have a waterproof gasket; the conductive suction nozzle comprises a connector and a connector cap; the connector includes a second connecting tube and a hollow cylinder extended from and communicating with the second connecting tube; the waterproof gasket is clamped between the connector cap and the hollow cylinder as taught by Ignon because gasket provide seal to prevent leak (see [0128]). 

9.	Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Eckhouse et al. (US 2013/0178764 (provided in the IDS)), in view of Ignon et al. (US 2009/0192442) and further in view of Trop et al. (US 5,800,485).

10.	Addressing claim 14, Ignon discloses upper, lower cap, front and rear housing (see Figs. 3A, elements 110, 160, 180, body portion/housing 110 has front and rear). Trop discloses silicon cover (see col. 5, lines 42-57). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Eckhouse to have silicon cover for the device as taught by Trop because this provide good hygienic use (see col. 5, lines 42-57). 

Allowable Subject Matter

Claims 3-6, 8-11 and 16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HIEN NGOC NGUYEN whose telephone number is (571)270-7031. The examiner can normally be reached Monday-Thursday 8:30am-6:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Raymond can be reached on (571)270-1790. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/HIEN N NGUYEN/
Primary Examiner
Art Unit 3793